Citation Nr: 1338581	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  06-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a left knee disorder.

The Board previously denied the claim in a December 2012 decision.  The Veteran appealed the denial to the United States Court of appeals for Veteran's Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court remanded the claim of service connection for arthritis of the left knee.

The Board has searched Virtual VA and Veterans Benefits Management System and notes that there are no electronic records for the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder.  In an August 2012 JMR the parties agreed that the September 2012 specialist's opinion was inadequate as to the relationship, if any, between Osgood-Schlatter disease and arthritis of the left knee.  In the opinion, the examiner stated that Osgood-Schlatter disease is not strongly associated with knee arthritis.  The parties agreed in the JMR that the opinion did not explicitly rule out a connection between Osgood-Schlatter disease and left knee arthritis, and, it was not clear as to whether a relationship existed.  Accordingly, a clarification of the opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim file to an orthopedist and request an opinion as to the relationship between Osgood-Schlatter disease and left knee arthritis.  The claim file must be made available to the examiner for their review.  The examiner must state in the examination report that a review of the file was conducted.  The examiner should provide an opinion as to whether it is at least as likely as not that arthritis of the left knee was caused by or aggravated beyond its natural progression by the service connected Osgood-Schlatter disease, or whether such relationship is unlikely.  The examiner must provide a complete rationale for any opinion rendered.  If an opinion cannot be provided without resorting to mere speculation, the examiner must so state and a rationale for the reason as to why an opinion cannot be provided must be given.

2.  After the development above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


